

Exhibit 10.7
Boston Properties Limited Partnership
One Hundred Forty-Ninth Amendment to
Second Amended and Restated Agreement of Limited Partnership




This One Hundred Forty-Ninth Amendment is made as of December 15, 2017 by Boston
Properties, Inc., a Delaware corporation, as general partner (the “General
Partner” or the “Company”) of Boston Properties Limited Partnership, a Delaware
limited partnership (the “Partnership”), for the purpose of amending the Second
Amended and Restated Agreement of Limited Partnership of the Partnership dated
June 29, 1998, as amended (the “Partnership Agreement”). All capitalized terms
used herein and not defined shall have the respective meanings assigned to them
in the Partnership Agreement.


WHEREAS, Section 14.1.A of the Partnership Agreement provides that the
Partnership Agreement may be amended if the amendment is approved by the General
Partner and it receives the Consent of Limited Partners holding a majority of
the Common Units held by Limited Partners (including Limited Partner Common
Units held by the Company);


WHEREAS, the Company is the General Partner and holds approximately 89.7% of the
Common Units held by Limited Partners;


WHEREAS, Section 14.1.B of the Partnership Agreement permits the General Partner
to amend the Partnership Agreement, without the consent of the Limited Partners,
to reflect a change that is of an inconsequential nature and does not adversely
affect the Limited Partners in any material respect or to cure any ambiguity,
correct or supplement any provision in this Agreement not inconsistent with law
or with other provisions;


NOW, THEREFORE, the Partnership Agreement shall be amended as follows:


1.
The following additional defined term shall be inserted in Article 1 of the
Partnership Agreement, in alphabetical order:



“Imputed Underpayment” means any “imputed underpayment” within the meaning of
Section 6225 of the Code (plus interest and any applicable penalties owed with
respect to such imputed underpayment), or any similar liability pursuant to
state or local law, (i) that is imposed on the Partnership or (ii) to the extent
that the Partnership bears the economic burden of any such amount, whether by
law or agreement, that is imposed on any other entity treated as a partnership
for U.S. federal income tax purposes in which the Partnership holds (or has
held) a direct or indirect interest (other than through entities treated as
corporations for U.S. federal income tax purposes).


2.
Section 10.5 of the Partnership Agreement is hereby amended and restated in its
entirety as follows:



“Each Limited Partner hereby authorizes the Partnership to withhold from, or pay
on behalf of or with respect to, such Limited Partner any amount of federal,
state, local, or foreign taxes that the General Partner determines that the
Partnership is required to withhold or pay with respect to any amount
distributable or allocable to such Limited Partner pursuant to this Agreement,
including, without limitation, any taxes required to be withheld or paid by the
Partnership pursuant to Sections 1441, 1442, 1445, or 1446 of the Code. For the
avoidance of doubt, any Imputed Underpayment shall be considered a tax allocable
to the Limited Partners for purposes of the preceding sentence, and the portion
of such Imputed Underpayment attributable to each Limited Partner shall be based
on the estimated amount of income or gain resulting in such Imputed Underpayment
that would have been allocated to such Limited Partner (and, to the extent such
Limited Partner holds Partnership Units acquired from a former Limited Partner,
the estimated amount of income or gain resulting in such Imputed Underpayment
that would have been allocated to such former Limited Partner(s) with respect to
such Partnership Units) after taking into





--------------------------------------------------------------------------------




account the impact of any adjustments associated with such Imputed Underpayment
and any reductions in the amount of such Imputed Underpayment attributable to
such Limited Partner as determined in the reasonable discretion of the General
Partner. Any amount paid on behalf of or with respect to a Limited Partner shall
constitute a loan by the Partnership to such Limited Partner, which loan shall
be repaid by such Limited Partner within fifteen (15) days after notice from the
General Partner that such payment must be made unless (i) the Partnership
withholds such payment from a distribution which would otherwise be made to the
Limited Partner; or (ii) the General Partner determines, in its sole and
absolute discretion, that such payment may be satisfied out of the available
funds of the Partnership which would, but for such payment, be distributed to
the Limited Partner. Any amounts withheld pursuant to the foregoing clauses (i)
or (ii) shall be treated as having been distributed to such Limited Partner.
Each Limited Partner hereby unconditionally and irrevocably grants to the
Partnership a security interest in such Limited Partner's Partnership Interest
to secure such Limited Partner's obligation to pay to the Partnership any
amounts required to be paid pursuant to this Section 10.5. In the event that a
Limited Partner fails to pay any amounts owed to the Partnership pursuant to
this Section 10.5 when due, the General Partner may, in its sole and absolute
discretion, elect to make the payment to the Partnership on behalf of such
defaulting Limited Partner, and in such event shall be deemed to have loaned
such amount to such defaulting Limited Partner and shall succeed to all rights
and remedies of the Partnership as against such defaulting Limited Partner.
Without limitation, in such event the General Partner shall have the right to
receive distributions that would otherwise be distributable to such defaulting
Limited Partner until such time as such loan, together with all interest
thereon, has been paid in full, and any such distributions so received by the
General Partner shall be treated as having been distributed to the defaulting
Limited Partner and immediately paid by the defaulting Limited Partner to the
General Partner in repayment of such loan. Any amounts payable by a Limited
Partner hereunder shall bear interest at the lesser of (A) the base rate on
corporate loans at large United States money center commercial banks, as
published from time to time in The Wall Street Journal, plus four (4) percentage
points, or (B) the maximum lawful rate of interest on such obligation, such
interest to accrue from the date such amount is due (i.e., fifteen (15) days
after demand) until such amount is paid in full. Each Limited Partner shall take
such actions as the Partnership or the General Partner shall request in order to
perfect or enforce the security interest created hereunder.”


3.
Exhibit D to the Partnership Agreement is hereby amended and replaced with the
revised Exhibit D attached hereto as Schedule 1.

 
Except as modified herein, all terms and conditions of the Partnership Agreement
shall remain in full force and effect.





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.




GENERAL PARTNER:
BOSTON PROPERTIES, INC.
 
 
 
 
By:
/s/ Douglas T. Linde
Name:
Douglas T. Linde
Title:
President
 
 
 
 
LIMITED PARTNER:
BOSTON PROPERTIES, INC.
 
 
 
 
By:
/s/ Douglas T. Linde
Name:
Douglas T. Linde
Title:
President
 
 








--------------------------------------------------------------------------------






Schedule 1


Exhibit D


Notice of Redemption


The undersigned Limited Partner hereby irrevocably (i) elects to redeem
_________ Common Units in Boston Properties Limited Partnership in accordance
with the terms of the Second Amended and Restated Agreement of Limited
Partnership of Boston Properties Limited Partnership and the Redemption Right
referred to therein; (ii) surrenders such Common Units and all right, title and
interest therein; and (iii) directs that the Cash Amount or REIT Shares Amount
(as determined by the General Partner) deliverable upon exercise of the
Redemption Right be delivered to the address specified below, and if REIT Shares
are to be delivered, such REIT Shares be registered or placed in the name(s) and
at the address(es) specified below. The undersigned hereby, represents,
warrants, and certifies that the undersigned (a) has marketable and unencumbered
title to such Common Units, free and clear of the rights or interests of any
other person or entity; (b) has the full right, power, and authority to redeem
and surrender such Common Units as provided herein; and (c) has obtained the
consent or approval of all person or entities, if any, having the right to
consent or approve such redemption and surrender. The undersigned hereby
acknowledges and agrees that, in the event of an audit of any taxable period (or
portion thereof) in which the undersigned held an interest in Boston Properties
Limited Partnership, the undersigned will be required to repay to Boston
Properties Limited Partnership pursuant to Section 10.5 of the Second Amended
and Restated Agreement of Limited Partnership of Boston Properties Limited
Partnership, as amended, any Imputed Underpayment (as defined therein)
attributable to the undersigned’s former interest in Boston Properties Limited
Partnership.


Dated: ________________


Name of Limited Partner: _____________________________
Please Print


 
(Signature of Limited Partner)
 
(Street Address)
 
(City)      (State)          (Zip Code)
 
 
Signature Medallion Guaranteed by:
 














--------------------------------------------------------------------------------




If REIT Shares are to be issued, issue to:




Name: _____________________________




Deliver REIT Shares as follows (check one):


□ Transfer REIT Shares electronically to brokerage account
Name of Broker (required) _____________________________
Broker Contact information (required) __________________________
□ Issue REIT Shares to Computershare book-entry Direct Registration account
□ Mail certificate representing REIT Shares to above address




Partnership Acknowledgement:


______________________________
Company Representative


______________________________
Print Name


_______________
Date





